UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) November 29, 2011 State Bancorp, Inc. (Exact name of registrant as specified in its charter) New York 001-14783 11-2846511 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) Two Jericho Plaza Jericho, NY 11753 (Address of Principal Executive Offices) Registrant’s telephone number, including area code (516) 465-2200 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: x Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM8.01OTHER EVENTS As previously disclosed, a case was filed on May6, 2011 in the Supreme Court of the State of New York, Nassau County, on behalf of a putative class of State Bancorp, Inc. (“State Bancorp”) stockholders against State Bancorp, State Bancorp’s directors and Valley National Bancorp (“Valley”) challenging the merger of State Bancorp into Valley (Edith K. Grossman v. State Bancorp, Inc., et al (No. 600469/2011)).On October 24, 2011, the parties entered into an agreement in principle to settle the action.The agreement was set forth in a Memorandum of Understanding between the parties (“MOU”). On
